EXHIBIT 10.32(b)
GUARANTY
     THIS GUARANTY (this “Guaranty”) is executed and delivered effective as of
July 3, 2008, by RICHARD M. OSBORNE, individually as a natural person, who is a
resident of the State of Ohio, with an address at 8500 Station Street, Mentor,
Ohio 44060 (“Guarantor”), in favor of CITIZENS BANK, having an address at 328 S.
Saginaw Street, Flint, Michigan 48502 (“Bank”).
W I T N E S S E T H:
     WHEREAS, Bank has agreed to lend to Great Plains Land Development Company,
Ltd., an Ohio limited liability company (“Borrower”), a term loan in the
principal amount of Eight Hundred Ninety-Two Thousand Three Hundred and no/100
Dollars ($892,300.00) (the “Loan”), pursuant to and in accordance with the
Credit Agreement dated of even date herewith by and between Borrower and Bank
(the “Credit Agreement”); and
     WHEREAS, Borrower has executed and delivered to Bank, among other things, a
Term Note dated of even date herewith, in the principal amount of Eight Hundred
Ninety-Two Thousand Three Hundred and no/100 Dollars ($892,300.00), to evidence
its obligation to repay the Loan to be made to it by Bank and to perform all of
its obligations under the Loan Documents (the Term Note, as the same may from
time to time be increased, decreased, amended, modified, revised, supplemented,
renewed, extended or restated, is hereinafter referred to as the “Note”); and
     WHEREAS, the Loan is secured by, among other things, a Security Agreement
dated of even date herewith, by and between Borrower and Bank (the “Security
Agreement”) and such other documents executed in connection with the Credit
Agreement, the Note or the Security Agreement (the Credit Agreement, the Note
and the Security Agreement, together with such other documents executed in
connection with any of the foregoing, as the same may from time to time be
amended, modified, revised, supplemented, substituted, renewed, extended or
restated, are hereinafter collectively referred to as the “Loan Documents”); and
     WHEREAS, Guarantor has a direct economic interest in Borrower, and the Loan
to Borrower is given in consideration of this Guaranty and such Loan will inure
directly or indirectly to the benefit of Guarantor, and such benefit is
sufficient consideration for the execution and delivery of this Guaranty in
favor of Bank; and
     WHEREAS, Guarantor has agreed to execute and deliver this Guaranty to Bank
at the request of Borrower in order to induce Bank to make and close the Loan
and to satisfy a condition precedent to closing and funding the Loan.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce Bank to make the Loan to Borrower, Guarantor does
hereby agree with Bank as follows:
     1. Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally with all other guarantors of the Loan, guarantees to Bank,
its successors and assigns, and

Page 1 of 7



--------------------------------------------------------------------------------



 



all subsequent holders of the Note, the full and prompt payment and performance
of the following (hereinafter collectively referred to as the “Obligations”):
all loans, advances, debts, liabilities, indebtedness, obligations, covenants,
undertakings, promises, agreements, and duties now or hereafter owing to Bank or
any affiliate of Citizens Republic Bancorp from Borrower of any kind or nature
whatsoever, present or future, whether arising by reason of an extension of
credit, opening of a letter of credit, loan, promissory note, guarantee,
endorsement, indemnification, agreement, undertaking, contract, rate management
agreement, or in any manner whatsoever, whether direct or indirect (including
those acquired by assignment, participation, purchase, negotiation, discount or
otherwise), matured or unmatured, liquidated or unliquidated, primary or
secondary, absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising and whether or not contemplated by Borrower or
Bank on the date hereof, including, but not limited to, the Note or the other
Loan Documents, and all amendments, modifications, revisions, supplements,
substitutions, renewals, extensions or restatements thereof, and all principal,
interest, charges, expenses, costs, fees (including reasonable attorneys’ fees),
indemnification obligations and other sums of any kind thereunder or relating
thereto whatsoever. Upon failure of Borrower to pay or perform any of the
Obligations when and as the same becomes due and payable and the same is not
made by Borrower within any applicable grace period, if any, Bank may, at its
sole option, accelerate the payment of the Obligations, all accrued interest and
other charges payable thereunder, in which event Guarantor shall pay to Bank, on
demand, the entire amount of the Obligations. Bank shall not be obligated to
proceed against, or exhaust any other remedies it may have under the Loan
Documents or any other documents, or resort to any other security held by Bank,
or proceeding against any other guarantor, and Bank may, at its option, proceed
directly and at once, without notice, against Guarantor, to collect and recover
the full amount of the liability hereunder or any portion thereof. Any and all
payments due hereunder shall be made in lawful money of the United States of
America at 328 S. Saginaw Street, Flint, Michigan 48502, or such other address
as Bank may from time to time designate.
     2. Guarantor agrees (a) to furnish to Bank on or prior to the date hereof
and on an annual basis thereafter on or before November 30th of each calendar
year, and upon Bank’s written request during the occurrence of any ongoing
default or event of default hereunder or under any Loan Documents, a copy of the
current personal financial statement of Guarantor, certified by Guarantor, in
such form and substance as Bank shall require; (b) to furnish to Bank within
fourteen (14) days after filing, a copy of the current federal income tax return
of Guarantor together with all schedules and corresponding K-1’s, and if any
such return is the subject of any extension, a copy of each such extension shall
be provided to Lender within thirty (30) days after filing of same; and (c) to
promptly notify Bank of any pending or threatened litigation, the outcome of
which could have a material adverse effect on the assets, properties, finances
or prospects of Guarantor. Failure to comply with the requirements of this
paragraph shall constitute a default hereunder and under the Loan Documents.
     3. Guarantor acknowledges that: Guarantor has a direct economic investment
or interest in Borrower, as a partner, shareholder, member, trust beneficiary,
or otherwise; that Guarantor is making this Guaranty in Guarantor’s individual
capacity; that Guarantor shall remain liable hereunder whether or not Guarantor
retains any financial interest in Borrower; and that Guarantor has received
sufficient consideration for the execution and delivery of this Guaranty in
favor of Bank.
     4. The obligations of Guarantor under this Guaranty shall be irrevocable,
absolute and unconditional, and joint and several with all other guarantors of
the Loan and shall remain in full

Page 2 of 7



--------------------------------------------------------------------------------



 



force and effect until the principal balance of the Note, all accrued but unpaid
interest on the Note, and all other Obligations referred to above in Section 1,
shall have been irrevocably and indefeasibly paid in full and Bank has no
further obligation to make advances under the Note.
     5. The obligations of Guarantor under this Guaranty shall not be affected,
modified or impaired upon the happening of any event, including, without
limitation, any of the following, whether or not with notice to or the consent
of Guarantor:
     (a) The amendment, modification, revision, supplement, substitution,
renewal, extension or restatement of any security given by Borrower to Bank to
secure repayment of the indebtedness hereby being guaranteed;
     (b) The waiver, release or termination of any of the covenants, agreements
or obligations of Borrower under the Note or Borrower and/or any other guarantor
or under any of the other Loan Documents or the Obligations;
     (c) The amendment, modification, revision, supplement, substitution,
renewal, extension or restatement (whether material or otherwise) of the Note,
any other Loan Documents, the Obligations or any obligation, covenant or
agreement as set forth in the Note, in any of the other Loan Documents or the
Obligations;
     (d) Any failure, omission, delay or lack on the part of Bank to enforce,
assert or exercise any right, power or remedy conferred upon it in this
Guaranty, in the Note, in any of the other Loan Documents or the Obligations, or
any other acts or omissions on the part of Bank;
     (e) The voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all of the assets of Borrower or Guarantor,
however effected, or receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganizations, arrangement, composition with creditors
or readjustment or other similar proceedings affecting Borrower, Guarantor, any
other guarantor, or any of the assets of Guarantor, or any allegation or contest
of the validity of this Guaranty, the Note, any of the other Loan Documents or
the Obligations, or the disaffirmance of the Note, any of the other Loan
Documents or the Obligations in any such proceeding;
     (f) The invalidity, illegality or unenforceability of the Note, any of the
other Loan Documents or the Obligations; or of any provision of the Note, any of
the other Loan Documents or the Obligations;
     (g) The existence, value or condition of any other security or guaranty, or
failure by Bank to perfect any lien against, or obtain any security for the
Obligations or obtain any other guaranty of the Obligations, or any action or
the absence of any action by Bank in respect of such security or guaranty
(including, without limitation, the release of any such security or guaranty);
or
     (h) Any other event or action that would, in the absence of this clause,
result in the release or discharge by operation of law of Guarantor from the
performance or observance of any obligation, covenant or agreement contained in
this Guaranty.
     6. If after receipt of any payment of all or any part of the Obligations,
Bank is for any reason compelled to surrender such payment to any person or
entity, because such payment is

Page 3 of 7



--------------------------------------------------------------------------------



 



determined to be void or voidable as a preference, impermissible setoff,
diversion of trust funds or for any other reason (including, without limitation,
insolvency, bankruptcy, liquidation or reorganization of Borrower or any other
guarantor) then to the extent of that payment, the Obligations shall be revived
and the obligations of Guarantor under this Guaranty shall be continued in
effect without reduction or discharge for that payment, and this Guaranty shall
continue in full force notwithstanding any contrary action which may have been
taken by Bank in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to any Bank’s rights under this Guaranty and
shall be deemed to have been conditioned upon such payment having become final,
irrevocable and indefeasible.
     7. No setoff, counterclaim or reduction, no diminution of an obligation,
and no defense of any kind or nature that Guarantor has or may have against
Borrower, Bank or any other guarantor shall affect, modify or impair the
obligations hereunder of Guarantor.
     8. For so long as this Guaranty remains in effect, Guarantor shall not
have, and Guarantor hereby expressly waives, releases and discharges during such
time, any and every right of exoneration, subrogation, contribution,
reimbursement and indemnity whatsoever, and any and every right of recourse to
security for the debts and Obligations guaranteed hereby, whether against
Borrower, any other guarantor or otherwise, until the Obligations have been
irrevocably and indefeasibly paid in full. Guarantor hereby indemnifies Bank and
agrees to defend and hold harmless Bank from and against the loss, mitigation,
subordination or other consequences adverse to Bank by reason of this Guaranty
being challenged as a preference or suffering any other subjugation under any
bankruptcy or other law, whether state or federal, affecting debtors, creditors
and/or the relationship between and among them. Without limiting the generality
of the foregoing, for so long as this Guaranty remains in effect, any and all
debts and obligations of Borrower to Guarantor (or any other guarantor) whether
past, present or future are hereby waived, satisfied and discharged until the
Obligations have been irrevocably and indefeasibly paid in full and Bank has no
further obligations to make advances under the Note.
     9. Guarantor hereby expressly waives notice in writing or otherwise from
Bank of Bank’s acceptance of and reliance on this Guaranty. Guarantor agrees to
pay and shall be liable for all costs, expenses and fees, including all
reasonable attorneys’ fees, which may be incurred by Bank in enforcing or
attempting to enforce this Guaranty against Guarantor, whether the same shall be
enforced by suit or otherwise and except as may be limited by law or judicial
order or decision entered in an action to seek recovery of such costs, expenses
and fees. Guarantor hereby waives presentment, demand, protest, notice of
non-payment, notice of dishonor and all suretyship defenses.
     10. This Guaranty shall bind Guarantor and Guarantor’s heirs, executors,
administrators, personal representatives, successors and assigns, and shall
inure to the benefit of Bank and its successors and assigns. Guarantor’s
liabilities and other obligations under this Guaranty shall survive Guarantor’s
death, incompetency or legal disability.
     11. If any clause or provision of this Guaranty is held illegal, invalid or
unenforceable by any court, this Guaranty shall be construed and enforced as if
such illegal, invalid or unenforceable clause or provision had not been
contained herein.
     12. No remedy herein conferred upon or reserved to the Bank is intended to
be exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty or now or

Page 4 of 7



--------------------------------------------------------------------------------



 



hereafter existing at law or in equity or by statute. No delay or omission to
exercise any right or power accruing upon any default, omission or failure of
performance hereunder shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right and power may be exercised from time
to time and as often as may be deemed expedient by the Bank. In order to entitle
the Bank to exercise any remedy reserved to it in this Guaranty, it shall not be
necessary to give any notice, other than such notice as may be herein expressly
required. If any provision contained in this Guaranty should be breached by any
party and thereafter duly waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder. No waiver, amendment, release or modification of this
Guaranty shall be established by conduct, custom or course of dealing, but
solely by an instrument in writing duly executed by the parties hereto. This
Guaranty may be amended only by a written agreement signed by the parties hereto
and accepted by the Bank.
     13. Guarantor hereby authorizes any attorney at law to appear in any court
of record in the State of Ohio, or in any other state or territory of the United
States after the obligations of Guarantor become due, whether by lapse of time,
acceleration of maturity or otherwise, waive the issuance and service of
process, admit the maturity of the obligations of Guarantor, confess judgment
against Guarantor in favor of any holder of this Guaranty for the amount then
appearing due, together with interest thereon and costs of suit, and thereupon
to release all errors and waive all rights of appeal and stay of execution.
Guarantor expressly (a) waives a conflict of interest as to any attorney
retained by Bank to confess judgment against Guarantor upon this Guaranty, and
(b) consents to the attorney retained by Bank receiving a legal fee from Bank
for legal services rendered for confessing judgment against Guarantor, upon this
Guaranty. The death of Guarantor shall not impair the authority herein granted
as to the survivor(s) of Guarantor. A copy of this Guaranty, certified by Bank,
may be filed in each such proceeding in place of filing the original as a
warrant of attorney. The authority and power to appear for and enter judgment
against Guarantor, additional exercises thereof or any imperfect exercise
thereof, shall not be extinguished by any judgment entered pursuant thereto.
     14. This Guaranty is a continuing and unconditional guaranty of payment and
performance and not of collection and Guarantor’s obligations hereunder shall be
primary and absolute. This Guaranty shall be deemed to be a contract made under
the laws of the State of Ohio and for all purposes shall be governed by and
construed in accordance with the laws of said State. Guarantor represents and
warrants that this Guaranty is being executed and delivered in the State of
Ohio.
     15. GUARANTOR HEREBY, AND BANK BY ITS ACCEPTANCE HEREOF, EACH WAIVES THE
RIGHT OF A JURY TRIAL IN EACH AND EVERY ACTION ON THIS GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT ANY ISSUES OF FACT
IN ANY SUCH ACTION ARE MORE APPROPRIATELY DETERMINED BY THE COURTS. FURTHER,
GUARANTOR HEREBY CONSENTS AND SUBJECTS GUARANTOR TO THE JURISDICTION OF COURTS
OF THE STATE OF OHIO AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO
THE VENUE OF SUCH COURTS IN ANY COUNTY IN WHICH BANK IS LOCATED.
     16. Except for a notice required under applicable law to be given in
another manner, any notice or other communication required or permitted to be
given by this Guaranty or the other Loan Documents or by applicable law shall be
in writing and shall be deemed received (a) on the date delivered, if sent by
hand delivery to the address set forth on the first page of this Guaranty, (b)

Page 5 of 7



--------------------------------------------------------------------------------



 



three (3) business days following the date deposited in U.S. mail, certified or
registered, with return receipt requested, or (c) one (1) business day following
the date deposited with Federal Express or other nationally recognized overnight
carrier, and in each case delivered to the address set forth on the first page
of this Guaranty. Either party may change its address to another single address
by notice given as herein provided, except any change of address notice must be
actually received in order to be effective. Notwithstanding the foregoing,
routine communications such as statements, invoices, copies of documents, and
the like, may be sent by First Class U.S. Mail.
[Remainder of Page Intentionally Left Blank]

Page 6 of 7



--------------------------------------------------------------------------------



 



     17. If the Loan is guaranteed by more than one guarantor, whether in this
instrument or by other instruments, the obligations of Guarantor under this
Guaranty shall be joint and several with all other guarantors.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered to Bank in the State of Ohio as of the date first above written.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

     
 
  /s/ Richard M. Osborne
 
   
 
  RICHARD M. OSBORNE,
 
  Individually as a Natural Person

Page 7 of 7